DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	This application has been filed as a continuation of PCT application No.  PCT/CN2018/103536, filed 08/31/2018, and is hereby incorporated by references.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 02/12/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an image data separation device in claims 1 and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 2013/0265438A1) (hereinafter Sugiyama).
	Regarding claim 1, Sugiyama discloses an image processing system (e.g. see abstract; Figs. 1-2, 5-6) comprising: 
	an image sensor (e.g. see Fig. 1: image sensor 12) configured to obtain raw image data including first-type image data of a first type and second-type image data of a second type (e.g. see Fig. 1, abstract, paragraphs 0012, 0013, 0037: obtaining an infrared image and a visible light image; Figs. 5-6, paragraphs 0062, 0065; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image); 
	an image data separation device (e.g. see Figs. 1 and 5) configured to separate the first-type image data from the second-type image data (e.g. see Figs. 1, paragraphs 0037, 0038; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120); and 
	an image processor configured to process the first-type image data and the second-type image data that are separated from each other (e.g. see Figs. 1, paragraphs 0039, 0041: signal processing unit 14; Fig. 6, paragraphs 0062, 0063, 0065: signal processing unit 14 for processing infrared (14a) image and color image (14c) separately).
	Regarding claim 2, Sugiyama discloses the image processing system of claim 1, wherein the first-type image data includes infrared image data, and the second-type image data includes visible light image data (e.g. see abstract, paragraphs 0012, 0013, 0037: obtaining an infrared image and a visible light image; Figs. 5-6, paragraphs 0062, 0065; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image).
	Regarding claim 3, Sugiyama discloses the image processing system of claim 2, wherein the image processor includes: 
	an infrared image processor (e.g. see Fig. 6: 14a) configured to process the infrared image data from the image data separation device to obtain processed infrared image data (e.g. see Figs. 1, paragraphs 0039, 0041: signal processing unit 14; Fig. 6, paragraphs 0062, 0063, 0065: signal processing unit 14 for processing infrared (14a) image and color image (14c) separately; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image); and 
	a visible light image processor (e.g. see Fig. 6: 14c) configured to process the visible light image data from the image data separation device to obtain processed visible light image data (e.g. see Figs. 1, paragraphs 0039, 0041: signal processing unit 14; Fig. 6, paragraphs 0062, 0063, 0065: signal processing unit 14 for processing infrared (14a) image and color image (14c) separately; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image).
	Regarding claim 4, Sugiyama discloses the image processing system of claim 3, wherein: 	the infrared image processor (e.g. see Fig. 6: 14a) is further configured to send the processed infrared image data to the visible light image processor (e.g. see Figs. 1, paragraphs 0039, 0041: signal processing unit 14; Fig. 6, paragraphs 0062, 0063, 0065: signal processing unit 14 for processing infrared (14a) image and color image (14c) separately; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image); 
	the visible light image processor (e.g. see Fig. 6: 14c) is further configured to merge the processed visible light image data and the processed infrared image data from the infrared image processor to obtain merged image data (e.g. see Figs. 1, paragraphs 0039, 0041: signal processing unit 14; Fig. 6, paragraphs 0062, 0063, 0065: signal processing unit 14 for processing infrared (14a) image and color image (14c) separately; also see Fig. 8A-8E, paragraphs 0071, 0074, 0075: infrared image and color image); and 
	the merged image data is displayed on a display device connected to the image processing system (e.g. see Figs. 1, 6, 8E, paragraphs 0067, 0085, 0086: final composition image is displayed on a display device).
	Regarding claim 5, Sugiyama discloses the image processing system of claim 2, wherein the image data separation device is configured to obtain infrared image data at an infrared pixel from the raw image data (e.g. see Figs. 1, 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120).
	Regarding claim 6, Sugiyama discloses the image processing system of claim 2, wherein the image data separation device is configured to: 
	obtain first infrared image data at an infrared pixel and surrounding visible light image data at one or more visible light pixels surrounding the infrared pixel from the raw image (e.g. see Fig. 9, paragraphs 0088-0092: the pixel of interest of the infrared image from the color image; also see Fig. 10A-10C, paragraphs 0103-0108); and 
	perform correction on the first infrared image data and the surrounding visible light image data to obtain second infrared image data (e.g. see Fig. 9, paragraphs 0088-0092: the pixel of interest of the infrared image from the color image; also see Fig. 10A-10C, paragraphs 0103-0108).
	Regarding claim 7, Sugiyama discloses the image processing system of claim 5, wherein: performing correction on the first infrared image data and the surrounding visible light image data (e.g. see Fig. 9, paragraphs 0088-0092: the pixel of interest of the infrared image from the color image; also see Fig. 10A-10C, paragraphs 0103-0108) includes calculating a weighted average of the first infrared image data and the surrounding visible light image data as the second infrared image data (e.g. see paragraphs 0064, 0092, 0105: weighted average of image data; also see Figs. 9-10C, paragraphs 0087); and 
(e.g. see Figs. 1, 6, 8E, paragraphs 0067, 0085, 0086: final composition image is displayed on a display device).
	Regarding claim 8, Sugiyama discloses the image processing system of claim 2, wherein the image data separation device is further configured to: 
	obtain first visible light image data from the raw image data; obtain second visible light image data for an infrared pixel of the image sensor according to the first visible light image data (e.g. see Figs. 1, paragraphs 0037, 0038; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120); 
	obtain third visible light image data by correcting the second visible light image data; and obtain fourth visible light image data according to the first visible light image data and the third visible light image data (e.g. see Figs. 1, paragraphs 0037, 0038; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120).
	Regarding claim 9, Sugiyama discloses the image processing system of claim 7, wherein the image data separation device is further configured to obtain the third visible light image data by computing a weighted average of the second visible light image data and surrounding visible light image data at one or more visible light pixels (e.g. see Figs. 1, paragraphs 0037, 0038; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120).
	Regarding claim 10, Sugiyama discloses the image processing system of claim 1, wherein the image data separation device is further configured to: 
	perform up-sampling on the first-type image data to obtain up-sampled first-type image data that has a same resolution as the second-type image data (e.g. see Figs. 1, paragraphs 0037, 0038: sampling circuit 13; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120); or 
	perform down-sampling on the second-type image data to obtain down-sampled second-type image data that has a same resolution as the first-type image data (e.g. see Figs. 1, paragraphs 0037, 0038, 0110: sampling circuit 13; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120).
	Regarding claim 11, Sugiyama discloses the image processing system of claim 1, wherein the image processor is further configured to: perform up-sampling on the (e.g. see Figs. 1, paragraphs 0037, 0038, 0110: sampling circuit 13; Fig. 5, paragraphs 0052-0054: the camera system 1 generates a single image (single frame) is divided into two which are respectively set to an IR mode and an RGB mode; also see Fig. 14, paragraphs 0120).
	Regarding claim 12, Sugiyama discloses the image processing system of claim 1, further comprising: an image merging device configured to merge the first-type image data and the second-type image data processed by the image processor to obtain merged image data (e.g. see Figs. 1, 6, 8E, paragraphs 0067, 0085, 0086: image composition unit 14e for generating composition image of color image and infrared image).
	Regarding claim 13, Sugiyama discloses the image processing system of claim 1, wherein the image data separation device includes a field programmable gate array (e.g. see Fig. 1, paragraphs 0037-0039; also see Figs. 5 and 14).
Regarding claim 14, this claim is a method claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 15, it contains the limitations of claims 2 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 5 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 6 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18 it contains the limitations of claims 7 and 17, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 8 and 14, and is analyzed as previously discussed with respect to those claims.
Regarding claim 20, this claim is an unmanned aerial vehicle claim of a system version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sugiyama discloses a vehicle or car (paragraphs 0004, 0110) and an image processing system (see Figs. 1-2).

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
 (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486